Citation Nr: 1204365	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellar tendonitis.

2.  Entitlement to an initial disability rating in excess of 30 percent for right knee chondromalacia with lateral meniscus tear, status post-tibial fracture, with recurrent dislocation. 


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2006 to May 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In September 2008, the RO granted service connection for right knee chondromalacia with lateral meniscus tear, status post-tibial fracture, with recurrent dislocation, and assigned a 30 percent disability rating, effective May 25, 2007.  In August 2009, the RO granted service connection for left knee patellar tendonitis and assigned a 10 percent rating for this disability, effective June 24, 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was granted service connection for right knee chondromalacia with lateral meniscus tear, status post tibial fracture, with recurrent patellar dislocation in a September 2008 rating decision and was assigned a 30 percent disability rating, effective May 25, 2007, the day following his discharge from active service.  In the August 2009 rating decision, the RO continued the 30 percent evaluation for the Veteran's right knee chondromalacia disability and granted his claim of entitlement to service connection for left knee patellar tendonitis, as secondary to his service-connected left knee disability, and assigned him a 10 percent rating for that disability, effective June 24, 2009, the date of his service connection claim.  The Veteran disagrees with these current rating assignments and contends that higher ratings are warranted.  

With respect to his claim for an increased rating for his service-connected left knee disability, in a statement attached to his June 2010 VA Form 9, the Veteran indicated that he had been referred by his VA primary care provider to have an MRI taken of his knee.  The results of the MRI, however, have not been associated with the claims file.  

Similarly, with respect to his service-connected right knee disability, the Board observes that in an August 2009 statement, the Veteran indicated that he had been evaluated at the emergency room of the San Juan VA Medical Center (VAMC) after having fallen because of his right knee giving way.  He was scheduled for an MRI on August 6, 2009.  He contended that once the MRI was performed, he was sent to the orthopedic clinic where he was placed on bed rest and excused from work for 14 days.  While the results of the August 2009 MRI of the Veteran's right knee appear within his August 2009 VA examination report, the treatment records pertaining to his August 2009 orthopedic consultation have not been associated with the claims file.  

Additionally, in his June 2010 statement, the Veteran indicated that he had been scheduled for surgery to be performed on his right knee, and that he was waiting for the surgery to be rescheduled.  At this time, no surgical report has been associated with the claims file.  It also appears that the Veteran was treated for his right knee at Fort Benning, Georgia, from November 2007 to February 2008.

Pursuant to the duty to assist, all outstanding records must be obtained before the Board can adjudicate the Veteran's increased rating claims on appeal.  See 38 U.S.C.A. § 5103 (West 2002).  38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, this case must be remanded in order for the RO/AMC to make all reasonable efforts to obtain the Veteran's complete treatment records pertaining to his service-connected knee disabilities.

Subsequent to this development, the Veteran should be afforded a new and contemporaneous VA orthopedic examination to determine the manifestations and level of severity associated with his service-connected knee disabilities.  In this regard, the Board notes that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected knee disabilities in August 2009.  

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, in this case, the Board believes that a current evaluation of the Veteran's service-connected knee disabilities would prove helpful in adjudicating the merits of his increased rating claims.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records pertaining to his service-connected knee disabilities from the San Juan and Arecibo VA treatment facilities, dated since May 2007.    

2.  Obtain a complete copy of the Veteran's treatment records pertaining to his service-connected knee disabilities from Fort Benning, Georgia, dated from November 2007 to February 2008.

3.  In a June 2010 statement, the Veteran indicated that he had been scheduled for surgery to be performed on his right knee, and that he was waiting for the surgery to be rescheduled.  Ask the Veteran if he has undergone right knee surgery, and if so, where the surgery was conducted.  Then, make arrangements to obtain the records related to his surgery.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination of both his left and right knees.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right and left knee disabilities.

The examiner should specifically address the following: 

a) Report the Veteran's range of motion of each knee in degrees and state the point at which any pain is demonstrated.

b) State whether there is objective evidence of lateral instability or subluxation of either knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  The examiner should specifically acknowledge and discuss the significance of the evidence of record that the Veteran has reported that his right knee has given way and that he has fallen on multiple occasions.  

c) State whether either knee exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disabilities and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

e) After reviewing the most recent radiographic images of each of knee, describe any degenerative changes found to be present.

f) Describe, in detail, all objective findings for any incision scars associated with the Veteran's service-connected right knee disability, including the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether any scar causes any limitation of the affected part.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If any claim is not granted in full, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


